Case: 2:19-cv-02996-EAS-EPD Doc #: 19 Filed: 08/27/20 Page: 1 of 1 PAGEID #: 1635



                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF OHIO
                               EASTERN DIVISION


THOMAS M. ABRAM,

                       Plaintiff,
                                                          Case No.: 2:19-cv-2996
v.                                                        Judge Edmund A. Sargus, Jr.
                                                          Chief Magistrate Judge Deavers

COMMISSIONER OF SOCIAL SECURITY,

                       Defendant.


                                          ORDER

       This case is before the Court to consider the Report and Recommendation issued by the

Magistrate Judge on July 31, 2020. The Magistrate Judge recommended that the Court reverse

the Commissioner’s non-disability finding and remand this case to the Commissioner of Social

Security and the Administrative Law Judge under Sentence Four of § 405(g) for further

consideration consistent with the Report and Recommendation. (ECF No. 18). The time for

filing objections to the Report and Recommendation has passed, and no objections have been

filed to the Report and Recommendation. Therefore, the Court ADOPTS AND AFFIRMS the

Report and Recommendation. The decision of the Commissioner of Social Security is hereby

REVERSED, and this case is REMANDED to the Commissioner and the ALJ pursuant to

Sentence Four of § 405(g).

       The Clerk shall remove ECF No. 18 from the Court’s pending motions list and enter

judgment in favor of Plaintiff.

               IT IS SO ORDERED.

                                                  s/Edmund A. Sargus, Jr. 8/27/2020_______
                                                  EDMUND A. SARGUS
                                                  United States District Court Judge
